DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 2/21/2022 has been entered. The claims 1, 3-12, 14-19 and 21 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive. 
In Pages 9-12 of Remarks, applicant now contested that the claim 1 requires that the geometry processing phase involves performing tiling so as to identify which elements are included in each of the tiles of a frame to be rendered. 
Is there any difference between applicant’s tiling and Gulati ‘814’s tiling? 
Although Gulati US PGPUB No. 2021/0064905 has not been cited against the claim invention, applicant should have understood that ROIs of Gulati ‘814 can be configured in any fashion/layout in the same manner as Gulati ‘905 at FIG. 5. It is old and well known that the ROIs can be configured as tiles in any layout to partially or completely cover an entire image frame. 
Gulati ‘814 processing ROIs (tiles) and dividing the input image into safety-critical ROIs and other background regions by the software model 37 of the display system 2. Processing tiles and dividing the input image into regions (tiles) is the same as performing tiling. 
Gulati ‘814 teaches at Paragraph 0026 and Paragraph 0072 that one or more user-configurable ROI of input image data (e.g., safety critical image data) may be processed by the software model and a data integrity check value may be calculated on the output ROI of the software model…..processor 3 of display system 2 may be configured to compute MISRs on the user-configured ROIs using a software model of a display processor. Gulati ‘814 teaches at Paragraph 0041 that processor 3 may be configured to process portions of images (e.g., regions-of-interest) through a software model of display processor 10 and at Paragraph 0057 that processor 3 may process one or more regions-of-interest (ROI) of input image (e.g., safety critical image data as indicated by ROI config 35) with software model 37….after processing the ROIs of the input image data through software model 37, the processor 3 may calculate input MISR 2 for the resultant image. 

It is thus clear that the display system 2 including processor 3, memory 6 and display processor 10 and the software model meets the claimed geometry engine by processing the safety-critical ROIs. 
Applicant argues that none of these flipping, scaling and/or rotating operations involve or are the same as performing tiling so as to identify which elements are included in each of the tiles of a frame to be rendered. Applicant’s arguments are irrelevant as the display system 2 of Gulati ‘814 meets the claimed geometry engine that includes the (geometry) processing stage of processing the safety-critical ROIs. The display system 2 separately performs the processing of the safety-critical ROIs and flipping/scaling/rotating while applicant requires Gulati ‘814’s flipping/scaling/rotating to involve the tiling. 
Applicant also argues that the calculation of integrity check values is not used to identify portions of the image as safety-critical elements….in Gulati ‘814, the tiles are configured before the image is rendered’. Applicant’s argument is irrelevant as the examiner mapped Gulati ‘814’s ROIs to the claimed tiles. Gulati ‘814 teaches at Paragraph 0041 that processor 3 may be configured to process portions of images (e.g., regions-of-interest) through a software model of display processor 10 and at Paragraph 0057 that processor 3 may process one or more regions-of-interest (ROI) of input image (e.g., safety critical image data as indicated by ROI config 35) with software model 37….after processing the ROIs of the input image data through software model 37, the processor 3 may calculate input MISR 2 for the resultant image. 
Gulati ‘814’s ROIs of pixels are the tiles of pixels. Applicant alleged that ROIs of Gulati ‘814 are not identified as safety-critical elements. In response, ROIs are identified to include the safety-critical icons and meet the claimed safety-critical tiles. Non-ROI regions in the input image are non-safety critical tiles. 
Gulati ‘814 teaches at FIG. 5 that the ROIs are tiles of pixels.  
ROIs are associated with pixels of the input image and are clearly indicated in FIG. 5. The icons in FIG. 4 are the safety-critical icons and FIG. 4 does not show ROIs. Applicant misinterpreted Gulati ‘814’s teaching in relation to the claim invention. The ROIs are the tiles that at least partially include the safety-critical icons. Applicant also alleged that Gulati ‘814’s image is divided into tiles after it has been rendered. Applicant’s allegation is unfounded. The pixels are stored in the memory in the tile format. The tiles are configured before the image is rendered. 
Gulati ‘814 teaches at FIG. 5 that the input image is divided into two groups of pixels with the first group of pixels associated with the safety-critical elements of the foreground pixels and the second group of pixels associated with the background pixels (Paragraph 0039). Gulati ‘814 teaches identifying the regions as safety-critical elements by determining whether the regions are associated with the safety-critical tell-tale icons. The foreground regions are identified as the ROIs and the non-foreground regions are identified as the background regions as the non-safety-critical elements (FIG. 5 and Paragraph 0039). 
Gulati ‘814 teaches performing tiling so as to identify which icons are included in each of the tiles (ROIs) of a frame to be rendered and marking as the protected tiles those tiles related to the pixels/tiles/ROIs covering the safety-critical tell-tale icons. For example, Gulati ‘814 teaches at Paragraph 0039 that a tile is an area representation of pixels comprising a height and width with the height being one or more pixels and the width being one or more pixels and at Paragraph 0048 that the ROIs are characterized by the pixels and thus ROIs are defined as tiles. Gulati ‘814 teaches at Paragraph 0069 that the tell-tale icons may be divided into different groups of ROIs. Gulati ‘814 teaches at FIG. 5 that the input image is divided into ROI regions (or MISR groups) and non-ROI regions. 
In other words, Gulati ‘814 teaches the claim limitation: performing tiling so as to identify which elements are included in each of the tiles of a frame to be rendered, and marking as protected tiles those tiles which at least partially include safety-critical elements. 
Gulati ‘814 teaches at Paragraph 0069 and FIG. 5 that tell-tale icons (safety-critical elements) are grouped into 4 different ROIs and other non-ROI regions are non-safety-critical tiles. 
Gulati ‘814 teaches ROIs as tiles and the rest of the region of the image without the ROIs form another tile. Therefore, Gulati ‘814 teaches that the image frame is divided into the ROIs as tiles and a non-ROI region as another tile. The ROIs are the tiles with the safety-critical elements which are subject to the data integrity checks. The ROIs are identified as the safety-critical tiles (protected tiles) and the non-ROI regions are identified as the non-critical regions (non-protected tiles). 
The claimed tile is a broad term and is met by Gulati ‘814's ROIs (safety-critical regions of the image) where the portions of the input image corresponding to at least the locations of the ROIs are identified by the processor (Paragraph 0051). ROIs are different from the icons. The one or more separate icons are included in the ROIs and the image content of the input image is processed by the display processor to identify the locations of the input image corresponding to the ROIs of the image as the safety critical tiles based on their locations while other portions of the image are not identified/processed. The ROIs are identified as the safety-critical tiles or the protected tiles while other regions of the image are not identified in the processing stages. Gulati ‘814 teaches identifying ROIs as the safety-critical tiles while other portions of the image are not identified in any processing phase. The ROIs are marked as the protected tiles using ROI config 36 with software model 37. Gulati ‘814 teaches at Paragraph 0026 that the safety critical image data may be processed by the software model and at Paragraph 0057 that processor 3 may process one or more ROIs of input image data, e.g., safety critical image data as indicated by ROI config 35 with software model 37 and at Paragraph 0059 the display processor 10 may calculate MISR 1 on the ROIs indicated by ROI config 35....the ROIs of the input image, e.g., the safety-critical regions of the image will not be expected to be altered after processing. Gulati ‘814's ROIs are arranged in the form of tiles. Applicant failed to recognize that the ROI configuration information includes the geometric shapes of ROIs and ROIs that are identified as the safety-critical elements by the display processor. The safety-critical icons are clearly identified (see Gulati ‘814 Paragraph 0065). Applicant alleged that ROIs are entered by the user.

Gulati ‘814’s ROIs are identified as the safety-critical elements by the display processor having the geometry processing stages. Gulati ‘814 teaches at Paragraph 0051 that the locations of the ROIs of images to be processed by display processor 10 may be stored in memory 6 and at Paragraph 0065 that memory 6 of FIG. 1 may store images that include safety-critical ROIs and at Paragraph 0050 that for each image retrieved from memory 6 by display processor 10, the image may be processed in order by each of buffer logic 14, fetch logic 16, source surface processor pipes 18, layer mixer 20 and DSPP 22. Gulati ‘814 teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing.

Gulati ‘814 teaches at Paragraph 0072 that the ROIs are computed by the software model of the display processor 10. Gulati ‘814 teaches at Paragraph 0027 processing one or more ROIs of an input image through a model of a display processor and at Paragraph 0051 that locations of the ROIs of images to be processed by display processor 10 may be stored in memory. Even though the ROI configuration information may be user-configurable, the locations of the ROIs of images are processed by display processor 10. Gulati ‘814 teaches at Paragraph 0057 a software model 37 of the processing is performed by display processor and at Paragraph 0057 that the processing of the ROIs of the input image data is performed through software model 37 of the display processor 10 and at Paragraph 0059 that the ROIs of the input image will not be expected to be altered after processing by layer mixer 20. Since the display processor 10/3 performs the processing of the ROIs, the display processor 10/3 meets the claimed geometric processing where the geometry (locations) of the tell-tale icons are processed for the ROIs. Gulati ‘814 teaches at Paragraph 0038-0039 that the display processor may utilize a tile-based architecture to process visual content and tiles may be rectangular or square…the display processor 10 may process pixels associated with foreground image layers (critical regions) and/or background image layers (containing non-critical regions)…each processing that may be performed by display processor 10 may include scaling, rotation and other pixel processing. 
Gulati ‘814 teaches at Paragraph 0058 that three or more data integrity check values may be calculated by processor 3 using a software model 37 at multiple different points of processing, e.g., corresponding to a plurality of different hardware units of display processor 10, e.g., buffer logic 14, fetch logic 16, source pipes 18, layer mixer 20, DSPP 22. It is known that the software model 37 of the display processor 10 includes a multitude of geometric processing operations and at Paragraph 0047 that the source surface processor pipes 18 may process a received image by performing color space conversion, content adaptive contrast enhancement, flip operations, and the like on the received image. 
Gulati ‘814’s software model of the display processor 10 performs the geometric processing. Gulati ‘814’s display processor 3 thus performs geometry processing as Gulati ‘814 teaches at Paragraph 0044 that processor 3 may be configured to process one or more ROI of an input image through a model of display processor 10 (which includes geometric processing operations in terms of image processing operations such as scaling/flipping/rotating/conversion) and at Paragraph 0041 that processor 3 may be configured to process portions of images through a software model of display processor 10 and at Paragraph 0042 that display processor 10 may be configured to perform 2D (geometric) operations on data to be displayed, including scaling, rotation, blending and compositing. Within the processor 3, the ROIs (geometries/shapes) are identified as shown in FIGS. 4-5 and the ROI configuration information includes the geometric shapes of ROIs. 
Gulati ‘814’s ROIs are identified as the safety-critical elements by the display processor having the geometry processing stages. Gulati ‘814 teaches at Paragraph 0051 that the locations of the ROIs of images to be processed by display processor 10 may be stored in memory 6 and at Paragraph 0065 that memory 6 of FIG. 1 may store images that include safety-critical ROIs and at Paragraph 0050 that for each image retrieved from memory 6 by display processor 10, the image may be processed in order by each of buffer logic 14, fetch logic 16, source surface processor pipes 18, layer mixer 20 and DSPP 22. Gulati ‘814 teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing.
Gulati ‘814 teaches at Paragraph 0039 that display processor 10 may fetch multiple image layers from memory and outputs graphical data in the form of pixel representations….example processing that may be performed by display processor 10 may include…scaling, rotation and other pixel processing and at Paragraph 0044 that the display processor 3 may be configured to process one or more ROIs of an input image through a model of display processor 10 and at Paragraph 0047 that the source surface processor pipes 18 may process a received image by performing color space conversion, content adaptive contrast enhancement, flip operations, and the like on the received image and at Paragraph 0049 that in some examples of the disclosure, when processing some ROIs of a display for an ADAS system, DSPP 22 may be expected to alter the pixels in the ROIs. Gulati ‘814 teaches identifying portions of the image as safety-critical elements by calculating the integrity check values at various stages of the display processor. Gulati ‘814’s display processor performs such geometric processing as scaling, rotation, flipping, alpha-blending and compositing of the plurality of image layers (Paragraph 0041-0042 and Paragraph 0047-0048) at various stages of the displaying processing. Flipping/rotating/scaling operations of the image content by the display processor are the geometric processing operations. The display processor performs the geometric processing of the layers of the image content. For example, Gulati ‘814 teaches at Paragraph 0057 that processor 3 may process one or more ROIs of input image as safety-critical image data with software model 37 which includes the geometric processing operations. 
Gulati ‘814 teaches a display processor configured to identify protected icons/ROIs displayed as tiles that include safety-critical instrument clusters. 
Gulati ‘814’s icons are geometric objects and are processed by the display processor. The display processor of Gulati ‘814 provides the geometric processing for the icons. 
As shown in Gulati ‘814, each instrument cluster icon or each ROI organized as tiles (FIGS. 4-5) which are subject to the data integrity checks and the pixels within the ROIs are in rectangular shapes and at Paragraph 0065 providing the integrity checks for the safety-critical ROIs of image data. Gulati ‘814 teaches at Paragraph 0026 that one or more user-configurable ROIs are the safety critical image data. Gulati ‘814 teaches at Paragraph 0039 that a tile may be a shape different than a square or a rectangle and at Paragraph 0041 that processor 3 may be configured to process portions of image, e.g., regions-of-interest, through a software model of the display processor 10. Gulati ‘814 teaches at FIGS. 4-5 and at Paragraph 0038-0039 identifying the safety critical icons divided into the different groups of ROIs identified as tiles within the dashed rectangle regions by the display processor 10 utilizing a tile-based architecture. Accordingly, Gulati ‘814’s display processor functions as a geometry engine to process each ROI or each instrument cluster identified as safety-critical elements. 
Gulati ‘814 teaches a geometry engine configured to identify protected tiles (ROIs) that include safety-critical elements such as instrument cluster, warning and other information gauges. Gulati ‘814 teaches at Paragraph 0051 and Paragraph 0058-0059 that the ROIs may be user-configurable and may indicate areas of an image to be displayed where it is preferable to verify the integrity of the image displayed. For example, user-configurable ROIs may include tell-tale icons in an instrument cluster, e.g., warning and other information gauges….ROI configuration information (ROI config) 35 may include indications of the locations of the ROIs for an image. ROI conf. configuration information 35 may be accessed by both display processor 3 and display processor 10. Gulati ‘814 teaches at Paragraph 0065-0066 that non-volatile storage may store images that include safety-critical ROIs and such ROIs may be stored with associated MISR values. 
Accordingly, the ROIs/icons subject to the data integrity checks are the safety-critical ROIs/icons which are identified by the display processor. 
Gulati ‘814 thus teaches the claim limitation of a geometry engine (within the display processor performing such geometric processing as rotating/scaling/flipping/alpha-blending of the image layers---see Paragraph 0041-0042 and Paragraph 0047-0048), in a geometry processing phase, identify protected tiles (see FIGS. 4-5 and Paragraph 0065) that include safety-critical instrument clusters. 

A discrete graphical entity usually referred to as a fragment on which the graphics processing operations are carried. Covered sampling points are processed as fragments. The fragments are the graphical entities that pass through the rendering process. Each fragment may represent a single sampling point or a set of sampling points. 
Gulati ‘814’s pixel fragment is associated with a specific HSB color space (Paragraph 0048 and Paragraph 0060) and includes an alpha channel (Paragraph 0048). For example a pixel fragment may be represented by the color models such as a color model representing by the three color channels HSB of Hue, Saturation and brightness (Paragraph 0034 and 0060) or a color model represented by the three colors such as the RGB color coding scheme such as Red, Green and Blue (RGB) and an Alpha Channel (A) in the RGBA color scheme (Paragraph 0048) or other color models of HLS and HSV. Accordingly, Gulati ‘814 at least teaches at Paragraph 0060 that pixel fragment being represented by the HSB channels and alpha channel. 
Gulati ‘814’s integrity check values output from the final stages of the processor 10 constitute the fragment processed outputs because the final stages (layer mixer 20 and the DSPP 22) of the display processor 10 includes the pixel fragment processor or the rasterization of the ROIs to provide the pixel fragment color values using the alpha blending. 
Gulati ‘814’s fragment processing includes shading pixel fragments to compute a color at each pixel of a ROI (such panel color correction, gamma correction, dithering by DSPP 20 of the display processor 10 at Paragraph 0049 or setting of a transparency color key, color generation by the layer mixer 20 and/or DSPP 22 of the display processor 10) and the display processor 10 may perform other operations by adjusting hue, saturation, brightness at Paragraph 0034 and Paragraph 0060 by the DSPP 22 of the display processor 10 with respect to the ROIs indicated by ROI config 35 during the pixel fragment processing stage. 
Gulati ‘814 teaches fragment/pixel processing within the layer mixer 20 and/or the DSPP 22 of the display processor (FIG. 2). For example, Gulati ‘814 teaches at Paragraph 0058 that for each point (pixel processing) a data integrity check value is calculated to determine a corresponding data integrity check value at a corresponding processing point (pixel processing) in display processor 10. Moreover, a pixel/sample is a pixel/sample fragment. Gulati ‘814 teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing.

Gulati ‘814 teaches at Paragraph 0039 that the example processing that may be performed by display processor 10 may include up-sampling, down-sampling….and other pixel processing and display processor 10 may blend pixels from multiple layers…the blended pixels are read from memory in raster format and at Paragraph 0049 DSPP 22 may be expected to alter the pixels in the ROIs. Gulati ‘814 teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 (such the fragment/pixel processing stages as sampling and pixel blending stage) and at Paragraph 0077 that the input image is an image to be displayed on an instrument cluster of a vehicle. 
The claimed fragment/pixel processing corresponds to the final stages of the display processor, for example, alpha blending of the layer mixer 20 of Paragraph 0059 “the layer mixer 20 may be configured to perform composition operations including blending…the ROIs of the input image will not be expected to be altered after processing by layer mixer 20” and Paragraph 0060 “DSPP 22 typically alters the ROI’s content of the input image by adjusting hue, saturation, brightness…the comparator circuit 24 may also be configured to compare the input MISR 2 to the MISR 2 calculated by display processor 10. If all of the input MISR values or MISR values generated by display processor 10 match, the output image is determined to be correct and is displayed”. 
Gulati ‘814 teaches at Paragraph 0048 that layer mixer 20 may output the blended/mixed image to DSPP 22 and when processing some ROIs of a display for an ADAS system, layer mixer 20 may be expected to not alter the pixels in the ROIs and at Paragraph 0049 that in some examples of the disclosure, when processing some ROIs of a display for an ADAS system, DSPP 22 may be expected to alter the pixels in the ROIs.
In Pages 13-16 of Remarks, applicant individually attacked Staudenmair and/or Johnson in an obviousness type of rejection with applicant’s misinterpretation of the Staudenmair’s teaching in relation to the claim invention.  
Applicant argues that the combination of Johnson and Staudenmair can only arise from an impermissible attempt to reconstruct the claimed invention by cherry-picking features from the prior art in hindsight of the present application. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant attacked Staudenmair separately in an obviousness type of rejection with applicant’s own misinterpretation of Staudenmair’s teaching in relation to the claim invention. 
In response, Staudenmair teaches identifying protected tiles that include safety-critical elements. Staudenmair teaches at Paragraph 0014 that the generated visual content may comprise a safety critical part and a non-safety critical part. Staudenmair teaches at Paragraph 0024-0029 identifying the safety-critical segment 301 and the background segment 301. The segment 301 corresponding to the background is identified as non-safety critical tile (e.g., based on the luminance of the segment 301). The segment 301 corresponding to the part of numeral 5 is identified as safety-critical tile (e.g., based on the luminance of the segment 301). 
Staudenmair’s teaching when applied to Johnson, allows Johnson to have identified the safety-critical tiles with data integrity checks versus non-critical tiles without data integrity checks. For example, Johnson teaches that the portions/tiles 62A-62C are subject to the data integrity checks while the portion 62D is not subject to the data integrity check. Since the tile 62D skips from the data integrity check, there is no safety-critical element within the tile 62D according to the teaching of Staudenmair. 
Johnson’s tiles 62A-62C are subject to the data integrity checks and the tile 62D is not subject to the data integrity check. According to Gulati ‘814, the tiles 62A-62C are drawn in parallel with the safety-critical ROIs. The tiles 62A-62C are clearly protected tiles and the tile 62D is not a protected tile since no data integrity check is given for the tile 62D. 
Johnson teaches that the portions 62A-62C are subject to the explicit integrity checks in the tile-based rendering. These tiles 62A-62C are the safe-critical image contents since they are subject to integrity checks while tile 62D is not subject to the integrity checks.  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have applied Staudenmair’s identification of the safety-critical tiles and non-critical tiles to Johnson’s data integrity checks for the tiles of the first image and the tiles of the second image to have skipped those tiles that are identified as non-critical tiles. One of the ordinary skill in the art would have been motivated to have classified the tiles as the safety-critical tiles and non-critical tiles. 

Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a geometry engine configured to…..a fragment processing engine configured to….a check unit configured to …” of claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

For example, applicant’s specification of the instant application publication at Paragraph 0081 that the data processing system comprises a software environment 501 which comprises one or more processes 505 and a driver 504 for the GPU. 
With respect to the claimed geometry engine, applicant’s specification of the instant application publication discloses at FIG. 3 geometry unit 319 and at FIG. 6 Step 602/603 “Perform geometry processing”. 
Applicant’s specification of the instant application publication discloses at Paragraph 0021 that the geometry engine may comprise a plurality of geometry units and the geometry processing phase and discloses at Paragraph 0067 a geometry unit is located in software and at Paragraph 0065 that geometry data is generated in response to draw calls from a software process. 
With respect to the claimed fragment processing engine, applicant’s specification of the instant application publication discloses at FIG. 3 a fragment processor 320 and at FIG. 6 Step 612/614 “Perform fragment processing”. 
Applicant’s specification of the instant application publication discloses at Paragraph 0054 that a fragment processing engine may comprise one or more functional units and at Paragraph 0062 that each primitive may be created by means of a suitable draw call from a software process arranged to generate the instrument cluster. Applicant’s specification of the instant application publication discloses at Paragraph 0103 fragment processing and discloses at Paragraph 0081 that the data processing system comprises a software environment 501 which comprises one or more processes 505 and a driver 504 for the GPU. 
With respect to the claimed “check unit” in claim 1, applicant’s specification of the instant application publication discloses at Paragraph 0101 the check unit 314.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 14-15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. US-PGPUB No. 2019/0197651 (hereinafter Johnson) in view of Gulati et al. US-PGPUB No. 2018/0165814 (hereinafter Gulati ‘814); and Staudenmaier et al. US-PGPUB No. 2016/0138968 (hereinafter Staudenmaier). 

Re Claim 1:  
Staudenmair teaches at Paragraph 0014 that the generated visual content may comprise a safety critical part and a non-safety critical part. Staudenmair teaches at Paragraph 0024-0029 identifying the safety-critical segment 301 and the background segment 301. The segment 301 corresponding to the background is identified as non-safety critical tile (e.g., based on the luminance of the segment 301). The segment 301 corresponding to the part of numeral 5 is identified as safety-critical tile (e.g., based on the luminance of the segment 301). Staudenmair teaches at Paragraph 0018 that a predefined sections of an image may be segmented into a plurality of areas in the integrity checker 203 and those sections which are segmented may contain safety-critical information and at Paragraph 0021 that the integrity checker may be arranged to segment the areas in a particular way in order to suite the application and segmented areas of a particular size and position within the displayed image may be selected in a way that leads to the best detection results for the expected character.
Staudenmair’s teaching when applied to Johnson, allows Johnson to have identified the safety-critical tiles with data integrity checks versus non-critical tiles without data integrity checks. For example, Johnson teaches that the portions/tiles 62A-62C are subject to the data integrity checks while the portion 62D is not subject to the data integrity check. Since the tile 62D skips from the data integrity check, there is no safety-critical element within the tile 62D according to the teaching of Staudenmair. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have applied Staudenmair’s identification of the safety-critical tiles and non-critical tiles to Johnson’s data integrity checks for the tiles of the first image and the tiles of the second image to have skipped those tiles that are identified as non-critical tiles as Johnson teaches at Paragraph 0127 that data integrity check unit 34 may generate a data integrity check value associated with the tile based at least in part on the contents. One of the ordinary skill in the art would have been motivated to have classified the tiles as the safety-critical tiles and non-critical tiles. 
Staudenmaier’s integrity checker when applied to Johnson and Gulati ‘814’s integrity check unit allows the Johnson and Gulati ‘814’s GPU to have marked the safety-critical tiles/areas and to have issued drawing commands to render the marked safety-critical tiles/areas. It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have identified the safety-critical areas/tiles by identifiers in order to render the safety-critical areas/tiles. One of the ordinary skill in the art would have been motivated to have processed the safety-critical visual elements to have checked whether faulty occurs within the GPU. 

Johnson in view of Staudenmair implicitly teaches a graphics processing system for performing tile-based rendering of a scene that includes safety-critical elements, the graphics processing system comprising: 
a geometry engine configured to, in a geometry processing phase, identify protected tiles that include safety-critical elements by performing tiling so as to identify which elements are included in each of the tiles of a frame to be rendered, and marking as protected tiles those tiles which at least partially include safety-critical elements (
Staudenmair teaches at Paragraph 0014 that the generated visual content may comprise a safety critical part and a non-safety critical part. Staudenmair teaches at Paragraph 0024-0029 identifying the safety-critical segment 301 and the background segment 301. The segment 301 corresponding to the background is identified as non-safety critical tile (e.g., based on the luminance of the segment 301). The segment 301 corresponding to the part of numeral 5 is identified as safety-critical tile (e.g., based on the luminance of the segment 301). 

Johnson teaches that the portions 62A-62C are subject to the explicit integrity checks in the tile-based rendering. Any tiles subject to integrity checks are the protected tiles or safety-critical tiles as required by the claim invention. These tiles 62A-62C are the safe-critical image contents since they are subject to integrity checks while tile 62D is not subject to the integrity checks. 
Johnson teaches at Paragraph 0078-0079 that programmable processing units 42 of the GPU 18 may perform geometry….operations to render graphics….sending commands to programmable processing units 42 to execute one or more of a geometry shader stage…and a fragment shader stage in the graphics processing pipeline. Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  
The portions/tiles 62A-62C subject to the data integrity checks are the safety-critical tiles);   
a fragment processing engine configured to, 
in a fragment processing phase, process each of the protected tiles first and second times so as to, respectively, generate first and second fragment-processed outputs; and perform fragment processing a single time for those tiles of the frame to be rendered which are not identified as including safety-critical elements (Johnson teaches at Paragraph 0067 that GPU 18 may generate a first plurality of data integrity check values associated with the first plurality of portions of the first image and may process the same graphics data to produce a second plurality of portions of a second image wherein the second plurality of portions of the second image form less than an entirety of the second image and may generate a second plurality of data integrity check values associated with the second plurality of portions of the second image. 
Johnson teaches at Paragraph 0079 that GPU 18 may designate programmable processing units 42 to perform a variety of shading operations such as….fragment shading….by sending commands to programmable processing units 42 to execute one or more of a fragment shader stage in the graphics processing pipeline. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform rasterization of the pixels of the first image in a first configuration and may configure processor cluster 46 to perform rasterization of the pixels of the second image in a second configuration different from the first configuration. Johnson teaches at Paragraph 0102 that GPU 18 may determine whether the rendered tile matches a corresponding tile of the first image. 
The portions/tiles 62A-62C subject to the data integrity checks are the safety-critical tiles); 
a check unit configured to, for each of the protected tiles, compare the first and second fragment-processed outputs and raise a fault signal if the first and second fragment-processed outputs do not match (Johnson teaches at Paragraph 0130-0131 that GPU 18….compare the data integrity check value associated with the tile with a corresponding data integrity check value associated with a corresponding tile of the first image…If data integrity unit 34 determines that the data integrity check value associated with the tile does not match the corresponding data integrity check value associated with a corresponding tile of the first image, then GPU 18 may store the tile into frame buffer 36 and may store the data integrity check value associated with the tile into data integrity check value buffer 38).   

Gulati ‘814 explicitly teaches the claim limitation: 
a geometry engine configured to, in a geometry processing phase, identify protected tiles that include safety-critical elements by performing tiling so as to identify which elements are included in each of the tiles of a frame to be rendered, and marking as protected tiles those tiles which at least partially include safety-critical elements (
Gulati ‘814 teaches at FIG. 5 that the ROIs are tiles of pixels.  
Gulati ‘814 teaches at FIG. 5 that the input image is divided into two groups of pixels with the first group of pixels associated with the safety-critical elements of the foreground pixels and the second group of pixels associated with the background pixels (Paragraph 0039). Gulati ‘814 teaches identifying the regions as safety-critical elements by determining whether the regions are associated with the safety-critical tell-tale icons. The foreground regions are identified as the ROIs and the non-foreground regions are identified as the background regions as the non-safety-critical elements (FIG. 5 and Paragraph 0039). 
Gulati ‘814 teaches performing tiling so as to identify which icons are included in each of the tiles (ROIs) of a frame to be rendered and marking as the protected tiles those tiles related to the pixels/tiles/ROIs covering the safety-critical tell-tale icons. For example, Gulati ‘814 teaches at Paragraph 0039 that a tile is an area representation of pixels comprising a height and width with the height being one or more pixels and the width being one or more pixels and at Paragraph 0048 that the ROIs are characterized by the pixels and thus ROIs are defined as tiles. Gulati ‘814 teaches at Paragraph 0069 that the tell-tale icons may be divided into different groups of ROIs. Gulati ‘814 teaches at FIG. 5 that the input image is divided into ROI regions (or MISR groups) and non-ROI regions. 
Gulati ‘814 teaches at Paragraph 0069 and FIG. 5 that tell-tale icons (safety-critical elements) are grouped into 4 different ROIs. 
Gulati ‘814 teaches ROIs as tiles and the rest of the region of the image without the ROIs form another tile. Therefore, Gulati ‘814 teaches that the image frame is divided into the ROIs as tiles and a non-ROI region as another tile. The ROIs are the tiles with the safety-critical elements which are subject to the data integrity checks. The ROIs are identified as the safety-critical tiles (protected tiles) and the non-ROI regions are identified as the non-critical regions (non-protected tiles). 
The claimed tile is a broad term and is met by Gulati ‘814's ROIs (safety-critical regions of the image) where the portions of the input image corresponding to at least the locations of the ROIs are identified by the processor (Paragraph 0051). ROIs are different from the icons. The one or more separate icons are included in the ROIs and the image content of the input image is processed by the display processor to identify the locations of the input image corresponding to the ROIs of the image as the safety critical tiles based on their locations while other portions of the image are not identified/processed. The ROIs are identified as the safety-critical tiles or the protected tiles while other regions of the image are not identified in the processing stages. Gulati ‘814 teaches identifying ROIs as the safety-critical tiles while other portions of the image are not identified in any processing phase. The ROIs are marked as the protected tiles using ROI config 36 with software model 37. Gulati ‘814 teaches at Paragraph 0026 that the safety critical image data may be processed by the software model and at Paragraph 0057 that processor 3 may process one or more ROIs of input image data, e.g., safety critical image data as indicated by ROI config 35 with software model 37 and at Paragraph 0059 the display processor 10 may calculate MISR 1 on the ROIs indicated by ROI config 35....the ROIs of the input image, e.g., the safety-critical regions of the image will not be expected to be altered after processing. Gulati ‘814's ROIs are arranged in the form of tiles. Applicant failed to recognize that the ROI configuration information includes the geometric shapes of ROIs and ROIs that are identified as the safety-critical elements by the display processor. The safety-critical icons are clearly identified (see Gulati ‘814 Paragraph 0065). Applicant alleged that ROIs are entered by the user. However, Gulati ‘814's processor identifies the ROIs that include the safety-critical elements (icons) as the safety-critical ROIs. 

Gulati ‘814 teaches at Paragraph 0058 that three or more data integrity check values may be calculated by processor 3 using a software model 37 at multiple different points of processing, e.g., corresponding to a plurality of different hardware units of display processor 10, e.g., buffer logic 14, fetch logic 16, source pipes 18, layer mixer 20, DSPP 22. It is known that the software model 37 of the display processor 10 includes a multitude of geometric processing operations and at Paragraph 0047 that the source surface processor pipes 18 may process a received image by performing color space conversion, content adaptive contrast enhancement, flip operations, and the like on the received image. Accordingly, in the geometric processor such as the source pipes 18 of the display processor that performs flipping operations (geometric processing), three or more integrity check values may be calculated. 
Moreover, the display processor 3 is also a geometric processor that performs rotation/scaling/flipping operations. 
Gulati ‘814 teaches at Paragraph 0058 that three or more data integrity check values may be calculated by processor 3 using a software model 37 at multiple different points of processing, e.g., corresponding to a plurality of different hardware units of display processor 10, e.g., buffer logic 14, fetch logic 16, source pipes 18, layer mixer 20, DSPP 22. It is known that the software model 37 of the display processor 10 includes a multitude of geometric processing operations. 
Gulati ‘814’s fragment processing includes shading pixel fragments to compute a color at each pixel of a ROI (such panel color correction, gamma correction, dithering by DSPP 20 of the display processor 10 at Paragraph 0049 or setting of a transparency color key, color generation by the layer mixer 20 and/or DSPP 22 of the display processor 10) and the display processor 10 may perform other operations by adjusting hue, saturation, brightness at Paragraph 0034 and Paragraph 0060 by the DSPP 22 of the display processor 10 with respect to the ROIs indicated by ROI config 35 during the pixel fragment processing stage. 
The layer mixer 20 and/or DSPP 22 of the display processor 10 performs the pixel processing operation and is known as a pixel fragment processing stage including computing a color at each pixel of a ROI. 
Gulati ‘814’s processor 3 performs geometric processing for the following reasons. 
Gulati ‘814’s software model of the display processor 10 performs the geometric processing. Gulati ‘814’s display processor 3 thus performs geometry processing as Gulati ‘814 teaches at Paragraph 0044 that processor 3 may be configured to process one or more ROI of an input image through a model of display processor 10 and at Paragraph 0041 that processor 3 may be configured to process portions of images through a software model of display processor 10 and at Paragraph 0042 that display processor 10 may be configured to perform 2D operations on data to be displayed, including scaling, rotation, blending and compositing. 
Gulati ‘814’s ROIs are identified as the safety-critical elements by the display processor having the geometry processing stages. Gulati ‘814 teaches at Paragraph 0051 that the locations of the ROIs of images to be processed by display processor 10 may be stored in memory 6 and at Paragraph 0065 that memory 6 of FIG. 1 may store images that include safety-critical ROIs and at Paragraph 0050 that for each image retrieved from memory 6 by display processor 10, the image may be processed in order by each of buffer logic 14, fetch logic 16, source surface processor pipes 18, layer mixer 20 and DSPP 22. Gulati ‘814 teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing (at the stage of pixel processing).
Gulati ‘814 teaches identifying portions of the image as safety-critical elements by calculating the integrity check values at various stages of the display processor. Gulati ‘814’s display processor performs such geometric processing as scaling, rotation, flipping, alpha-blending and compositing of the plurality of image layers (Paragraph 0041-0042 and Paragraph 0047-0048). When flipping/rotating/scaling layers of the image content by the display processor, the display processor performs the geometric processing of the layers of the image content. 
Gulati ‘814’s icons are geometric objects and are processed by the display processor. The display processor of Gulati ‘814 provides the geometric processing for the icons as the layers in the image. 
As shown in Gulati ‘814, ROIs are organized as tiles (FIGS. 4-5) which are subject to the data integrity checks and the pixels within the ROIs are in rectangular shapes and at Paragraph 0065 providing the integrity checks for the safety-critical ROIs of image data. Gulati ‘814 teaches at Paragraph 0026 that one or more user-configurable ROIs are the safety critical image data. Gulati ‘814 teaches at Paragraph 0039 that a tile may be a shape different than a square or a rectangle and at Paragraph 0041 that processor 3 may be configured to process portions of image, e.g., regions-of-interest, through a software model of the display processor 10.. Gulati ‘814 teaches at FIGS. 4-5 and at Paragraph 0038-0039 identifying the safety critical icons divided into the different groups of ROIs identified as tiles within the dashed rectangle regions by the display processor 10 utilizing a tile-based architecture. Accordingly, Gulati ‘814’s display processor functions as a geometry engine to process each ROI or each instrument cluster identified as safety-critical elements. 
Gulati ‘814 teaches a geometry engine configured to identify protected tiles (ROIs) that include safety-critical elements such as instrument cluster, warning and other information gauges. Gulati ‘814 teaches at Paragraph 0051 and Paragraph 0058-0059 that the ROIs may be user-configurable and may indicate areas of an image to be displayed where it is preferable to verify the integrity of the image displayed. For example, user-configurable ROIs may include tell-tale icons in an instrument cluster, e.g., warning and other information gauges….ROI configuration information (ROI config) 35 may include indications of the locations of the ROIs for an image. ROI conf. configuration information 35 may be accessed by both display processor 3 and display processor 10. Gulati ‘814 teaches at Paragraph 0065-0066 that non-volatile storage may store images that include safety-critical ROIs and such ROIs may be stored with associated MISR values. 
Accordingly, the ROIs/icons subject to the data integrity checks are the safety-critical ROIs/icons which are identified by the display processor); 
a fragment processing engine configured to (
Gulati ‘814’s pixel/sample processing corresponds to fragment/pixel processing at the final stage of the display processor. Gulati ‘814’s processor 10 performs a fragment/pixel processing within the display processor 10. A pixel is a pixel fragment as required by the claim invention. 
Gulati ‘814’s pixel fragment is associated with a specific HSB color space (Paragraph 0048 and Paragraph 0060) and includes an alpha channel (Paragraph 0048). For example a pixel fragment may be represented by the color models such as a color model representing by the three color channels HSB of Hue, Saturation and brightness (Paragraph 0034 and 0060) or a color model represented by the three colors such as the RGB color coding scheme such as Red, Green and Blue (RGB) and an Alpha Channel (A) in the RGBA color scheme (Paragraph 0048) or other color models of HLS and HSV. Accordingly, Gulati ‘814 at least teaches at Paragraph 0060 that pixel fragment being represented by the HSB channels and alpha channel. 
Gulati ‘814’s integrity check values output from the final stages of the processor 10 constitute the fragment processed outputs because the final stages (layer mixer 20 and the DSPP 22) of the display processor 10 includes the pixel fragment processor or the rasterization of the ROIs to provide the pixel fragment color values using the alpha blending. 
Gulati ‘814 Paragraph 0048 layer mixer 20 and/or DSPP 22 of the display processor 10 performs blending and mixing of the image with one or more other surfaces), 
in a fragment processing phase, process each of the protected tiles first and second times so as to, respectively, generate first and second fragment-processed outputs; and perform fragment processing a single time for those tiles of the frame to be rendered which are not identified as including safety-critical elements (
Gulati ‘814 teaches at FIG. 5 that the ROIs are tiles of pixels.  
Gulati ‘814 also teaches performing fragment processing a single time for those non-critical tiles of the frame (non-ROI regions) to be rendered. Gulati ‘814 teaches at Paragraph 0075 that the display processor 10 may be configured to process the input image using a first hardware block (thereby only processing those non-ROI regions a single time) and process the input image using a second hardware block that does alter the content in the one or more ROI of the input image (The safety-critical ROIs are processing twice). 
Gulati ‘814 teaches ROIs as tiles and the rest of the region of the image without the ROIs form another tile. Therefore, Gulati ‘814 teaches that the image frame is divided into the ROIs as tiles and a non-ROI region as another tile. The ROIs are the tiles with the safety-critical elements which are subject to the data integrity checks. The ROIs are identified as the safety-critical tiles (protected tiles) and the non-ROI regions are identified as the non-critical regions (non-protected tiles). 
Gulati ‘814’s integrity check values output from the final stages of the processor 10 constitute the fragment processed outputs because the final stages (layer mixer 20 and the DSPP 22) of the display processor 10 includes the pixel processor to compute the pixel fragment color values for the pixels of the ROIs. 
Gulati ‘814 teaches fragment/pixel processing within the layer mixer 20 and/or the DSPP 22 of the display processor (FIG. 2). For example, Gulati ‘814 teaches at Paragraph 0058 that for each point (pixel processing) a data integrity check value is calculated to determine a corresponding data integrity check value at a corresponding processing point (pixel processing) in display processor 10. Moreover, a pixel/sample is a pixel/sample fragment. Gulati ‘814 teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing.Gulati ‘814’s processor 10 performs a fragment/pixel processing within the display processor 10. 
Gulati ‘814 teaches at Paragraph 0041 and Paragraph 0044 that the data integrity check values on the one or more ROIs of the input image calculated by display processor 3 may be compared to the data integrity check values on the one or more ROIs calculated by display processor 10 in order to verify whether or not the image content to be displayed is correct (at the stage of pixel processing). 
Gulati ‘814 teaches fragment/pixel processing within the layer mixer 20 and/or the DSPP 22 of the display processor (FIG. 2). For example, Gulati ‘814 teaches at Paragraph 0058 that for each point a data integrity check value is calculated to determine a corresponding data integrity check value at a corresponding processing point in display processor 10. 
Gulati ‘814 teaches at Paragraph 0039 that the example processing that may be performed by display processor 10 may include up-sampling, down-sampling….and other pixel processing and display processor 10 may blend pixels from multiple layers…the blended pixels are read from memory in raster format and at Paragraph 0049 DSPP 22 may be expected to alter the pixels in the ROIs. Gulati ‘814 teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 (including the geometry processing stage such as rotating/scaling/flipping operations and the fragment/pixel processing stage such as sampling and pixel blending stage) and at Paragraph 0077 that the input image is an image to be displayed on an instrument cluster of a vehicle. 
The claimed fragment/pixel processing corresponds to the final stages of the display processor, for example, alpha blending of the layer mixer 20 of Paragraph 0059 “the layer mixer 20 may be configured to perform composition operations including blending…the ROIs of the input image will not be expected to be altered after processing by layer mixer 20” and Paragraph 0060 “DSPP 22 typically alters the ROI’s content of the input image by adjusting hue, saturation, brightness…the comparator circuit 24 may also be configured to compare the input MISR 2 to the MISR 2 calculated by display processor 10. If all of the input MISR values or MISR values generated by display processor 10 match, the output image is determined to be correct and is displayed”. 
Gulati ‘814 teaches at Paragraph 0048 that layer mixer 20 may output the blended/mixed image to DSPP 22 and when processing some ROIs of a display for an ADAS system, layer mixer 20 may be expected to not alter the pixels in the ROIs and at Paragraph 0049 that in some examples of the disclosure, when processing some ROIs of a display for an ADAS system, DSPP 22 may be expected to alter the pixels in the ROIs.
); and 
a check unit configured to, for each of the protected tiles, compare the first and second fragment-processed outputs and raise a fault signal if the first and second fragment-processed outputs do not match (
Gulati ‘814’s integrity check values output from the final stages of the processor 10 constitute the fragment processed outputs because the final stages (layer mixer 20 and the DSPP 22) of the display processor 10 includes the pixel processor to compute the pixel fragment color values for the pixels of the ROIs (Paragraph 0060). 
Gulati ‘814 teaches fragment/pixel processing within the layer mixer 20 and/or the DSPP 22 of the display processor (FIG. 2). For example, Gulati ‘814 teaches at Paragraph 0058 that for each point (pixel processing) a data integrity check value is calculated to determine a corresponding data integrity check value at a corresponding processing point (pixel processing) in display processor 10. Moreover, a pixel/sample is a pixel/sample fragment. Gulati ‘814 teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing.
Gulati ‘814 teaches at Paragraph 0059-0061 that comparator circuit 24 may compare MISR 1 calculated by the display processor to input MISR 1 calculated by processor on the input image….comparator circuit 24 may also be configured to compare the input MISR 2 to the MISR 2 calculated by display processor 10…..it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing.
Gulati ‘814 teaches at Paragraph 0041 and Paragraph 0044 that the data integrity check values on the one or more ROIs of the input image calculated by display processor 3 may be compared to the data integrity check values on the one or more ROIs calculated by display processor 10 in order to verify whether or not the image content to be displayed is correct. 
Gulati ‘814 teaches at FIGS. 4-7 and Paragraph 0006 generating an interrupt if the comparison indicates that the first data integrity check value and the second data integrity check value do not match within a predetermined margin of error and at Paragraph 0026 that one or more user-configurable regions-of-interest of input image data, e.g., safety-critical image data, may be processed by the software model and a data integrity check value may be calculated on the output ROI of the software model and at Paragraph 0041 that the data integrity check values calculated by display processor 3 may be compared to the data integrity check values calculated by display processor 10 in order to verify whether or not the image content to be displayed is correct and at Paragraph 004 that the display processor 3 may be further configured to calculate a first data integrity check value on the one or more ROI of the input image and display processor 10 may then process the input image for display and calculate a second data integrity check value on the one or more ROI and at Paragraph 0051 and Paragraph 0058-0059 that the ROIs may be user-configurable and may indicate areas of an image to be displayed where it is preferable to verity the integrity of the image displayed. For example, user-configurable ROIs may include tell-tale icons in an instrument cluster, e.g., warning and other information gauges….ROI configuration information (ROI config) 35 may include indications of the locations of the ROIs for an image. ROI conf. configuration information 35 may be accessed by both display processor 3 and display processor 10. Gulati ‘814 teaches at Paragraph 0065-0066 that non-volatile storage may store images that include safety-critical ROIs and such ROIs may be stored with associated MISR values).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Gulati ‘814’s teaching of identifying ROIs (tiles) by data integrity check values as the safety-critical elements. One of the ordinary skill in the art would have been motivated to have compared the data integrity check values obtained by the separate processors.  
Re Claim 21: 
The claim 21 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the geometry processing engine being further configured to, in the geometry processing phase, transform geometry data describing the elements of the scene so as to form processed geometry data representing the scene from the point of view of the frame to be rendered. 
Gulati ‘814 further teaches the claim limitation that the geometry processing engine being further configured to, in the geometry processing phase, transform geometry data describing the elements of the scene so as to form processed geometry data representing the scene from the point of view of the frame to be rendered (
Gulati ‘814 teaches at FIG. 5 that the input image is divided into two groups of pixels with the first group of pixels associated with the safety-critical elements of the foreground pixels and the second group of pixels associated with the background pixels (Paragraph 0039). Gulati ‘814 teaches identifying the regions as safety-critical elements by determining whether the regions are associated with the safety-critical tell-tale icons. The foreground regions are identified as the ROIs and the non-foreground regions are identified as the background regions as the non-safety-critical elements (FIG. 5 and Paragraph 0039). 
Gulati ‘814 teaches performing tiling so as to identify which icons are included in each of the tiles (ROIs) of a frame to be rendered and marking as the protected tiles those tiles related to the pixels/tiles/ROIs covering the safety-critical tell-tale icons. For example, Gulati ‘814 teaches at Paragraph 0039 that a tile is an area representation of pixels comprising a height and width with the height being one or more pixels and the width being one or more pixels and at Paragraph 0048 that the ROIs are characterized by the pixels and thus ROIs are defined as tiles. Gulati ‘814 teaches at Paragraph 0069 that the tell-tale icons may be divided into different groups of ROIs. Gulati ‘814 teaches at FIG. 5 that the input image is divided into ROI regions (or MISR groups) and non-ROI regions. 
Gulati ‘814 teaches at Paragraph 0069 and FIG. 5 that tell-tale icons (safety-critical elements) are grouped into 4 different ROIs. 
Gulati ‘814 teaches ROIs as tiles and the rest of the region of the image without the ROIs form another tile. Therefore, Gulati ‘814 teaches that the image frame is divided into the ROIs as tiles and a non-ROI region as another tile. The ROIs are the tiles with the safety-critical elements which are subject to the data integrity checks. The ROIs are identified as the safety-critical tiles (protected tiles) and the non-ROI regions are identified as the non-critical regions (non-protected tiles). 
The claimed tiles is a broad term and is met by Gulati ‘814's ROIs (safety-critical regions of the image) where the portions of the input image corresponding to at least the locations of the ROIs are identified by the processor (Paragraph 0051). ROIs are different from the icons. The one or more separate icons are included in the ROIs and the image content of the input image is processed by the display processor to identify the locations of the input image corresponding to the ROIs of the image as the safety critical tiles based on their locations while other portions of the image are not identified/processed. The ROIs are identified as the safety-critical tiles or the protected tiles while other regions of the image are not identified in the processing stages. Gulati ‘814 teaches identifying ROIs as the safety-critical tiles while other portions of the image are not identified in any processing phase. The ROIs are marked as the protected tiles using ROI config 36 with software model 37. Gulati ‘814 teaches at Paragraph 0026 that the safety critical image data may be processed by the software model and at Paragraph 0057 that processor 3 may process one or more ROIs of input image data, e.g., safety critical image data as indicated by ROI config 35 with software model 37 and at Paragraph 0059 the display processor 10 may calculate MISR 1 on the ROIs indicated by ROI config 35....the ROIs of the input image, e.g., the safety-critical regions of the image will not be expected to be altered after processing. Gulati ‘814's ROIs are arranged in the form of tiles. Applicant failed to recognize that the ROI configuration information includes the geometric shapes of ROIs and ROIs that are identified as the safety-critical elements by the display processor. The safety-critical icons are clearly identified (see Gulati ‘814 Paragraph 0065). Applicant alleged that ROIs are entered by the user. However, Gulati ‘814's processor identifies the ROIs that include the safety-critical elements (icons) as the safety-critical ROIs. 

Gulati ‘814 teaches at Paragraph 0058 that three or more data integrity check values may be calculated by processor 3 using a software model 37 at multiple different points of processing, e.g., corresponding to a plurality of different hardware units of display processor 10, e.g., buffer logic 14, fetch logic 16, source pipes 18, layer mixer 20, DSPP 22. It is known that the software model 37 of the display processor 10 includes a multitude of geometric processing operations and at Paragraph 0047 that the source surface processor pipes 18 may process a received image by performing color space conversion, content adaptive contrast enhancement, flip operations, and the like on the received image. Accordingly, in the geometric processor such as the source pipes 18 of the display processor that performs flipping operations (geometric processing), three or more integrity check values may be calculated. 
Moreover, the display processor 3 is also a geometric processor that performs rotation/scaling/flipping operations. 
Gulati ‘814 teaches at Paragraph 0058 that three or more data integrity check values may be calculated by processor 3 using a software model 37 at multiple different points of processing, e.g., corresponding to a plurality of different hardware units of display processor 10, e.g., buffer logic 14, fetch logic 16, source pipes 18, layer mixer 20, DSPP 22. It is known that the software model 37 of the display processor 10 includes a multitude of geometric processing operations. 
Gulati ‘814’s fragment processing includes shading pixel fragments to compute a color at each pixel of a ROI (such panel color correction, gamma correction, dithering by DSPP 20 of the display processor 10 at Paragraph 0049 or setting of a transparency color key, color generation by the layer mixer 20 and/or DSPP 22 of the display processor 10) and the display processor 10 may perform other operations by adjusting hue, saturation, brightness at Paragraph 0034 and Paragraph 0060 by the DSPP 22 of the display processor 10 with respect to the ROIs indicated by ROI config 35 during the pixel fragment processing stage. 
The layer mixer 20 and/or DSPP 22 of the display processor 10 performs the pixel processing operation and is known as a pixel fragment processing stage including computing a color at each pixel of a ROI. 
Gulati ‘814’s processor 3 performs geometric processing for the following reasons. 
Gulati ‘814’s software model of the display processor 10 performs the geometric processing. Gulati ‘814’s display processor 3 thus performs geometry processing as Gulati ‘814 teaches at Paragraph 0044 that processor 3 may be configured to process one or more ROI of an input image through a model of display processor 10 and at Paragraph 0041 that processor 3 may be configured to process portions of images through a software model of display processor 10 and at Paragraph 0042 that display processor 10 may be configured to perform 2D operations on data to be displayed, including scaling, rotation, blending and compositing. 
Gulati ‘814’s ROIs are identified as the safety-critical elements by the display processor having the geometry processing stages. Gulati ‘814 teaches at Paragraph 0051 that the locations of the ROIs of images to be processed by display processor 10 may be stored in memory 6 and at Paragraph 0065 that memory 6 of FIG. 1 may store images that include safety-critical ROIs and at Paragraph 0050 that for each image retrieved from memory 6 by display processor 10, the image may be processed in order by each of buffer logic 14, fetch logic 16, source surface processor pipes 18, layer mixer 20 and DSPP 22. Gulati ‘814 teaches at Paragraph 0061 that it is desirable to compare multiple data integrity check values at various stages of processing by display processor 10 and at Paragraph 0072 display system 2 using display processor 10 may determine whether or not the ROIs computed by the software model of the display processor match the MISRs calculated at the one or more stages of the display processing (at the stage of pixel processing).
Gulati ‘814 teaches identifying portions of the image as safety-critical elements by calculating the integrity check values at various stages of the display processor. Gulati ‘814’s display processor performs such geometric processing as scaling, rotation, flipping, alpha-blending and compositing of the plurality of image layers (Paragraph 0041-0042 and Paragraph 0047-0048). When flipping/rotating/scaling layers of the image content by the display processor, the display processor performs the geometric processing of the layers of the image content. 
Gulati ‘814’s icons are geometric objects and are processed by the display processor. The display processor of Gulati ‘814 provides the geometric processing for the icons as the layers in the image. 
As shown in Gulati ‘814, each instrument cluster icon or each ROI organized as tiles (FIGS. 4-5) which are subject to the data integrity checks and the pixels within the ROIs are in rectangular shapes and at Paragraph 0065 providing the integrity checks for the safety-critical ROIs of image data. Gulati ‘814 teaches at Paragraph 0026 that one or more user-configurable ROIs are the safety critical image data. Gulati ‘814 teaches at Paragraph 0039 that a tile may be a shape different than a square or a rectangle and at Paragraph 0041 that processor 3 may be configured to process portions of image, e.g., regions-of-interest, through a software model of the display processor 10.. Gulati ‘814 teaches at FIGS. 4-5 and at Paragraph 0038-0039 identifying the safety critical icons divided into the different groups of ROIs identified as tiles within the dashed rectangle regions by the display processor 10 utilizing a tile-based architecture. Accordingly, Gulati ‘814’s display processor functions as a geometry engine to process each ROI or each instrument cluster identified as safety-critical elements. 
Gulati ‘814 teaches a geometry engine configured to identify protected tiles (ROIs) that include safety-critical elements such as instrument cluster, warning and other information gauges. Gulati ‘814 teaches at Paragraph 0051 and Paragraph 0058-0059 that the ROIs may be user-configurable and may indicate areas of an image to be displayed where it is preferable to verify the integrity of the image displayed. For example, user-configurable ROIs may include tell-tale icons in an instrument cluster, e.g., warning and other information gauges….ROI configuration information (ROI config) 35 may include indications of the locations of the ROIs for an image. ROI conf. configuration information 35 may be accessed by both display processor 3 and display processor 10. Gulati ‘814 teaches at Paragraph 0065-0066 that non-volatile storage may store images that include safety-critical ROIs and such ROIs may be stored with associated MISR values. 
Accordingly, the ROIs/icons subject to the data integrity checks are the safety-critical ROIs/icons which are identified by the display processor). 

Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the graphics processing system comprises one or more processing units each operable to perform the geometry processing phase and/or the fragment processing phase. 
 However, Johnson further teaches the claim limitation that the graphics processing system comprises one or more processing units each operable to perform the geometry processing phase and/or the fragment processing phase (Johnson teaches at Paragraph 0083 performing a separate graphics processing pipeline to render each tile and at Paragraph 0079-0080 the programmable processing units 42 execute a fragment shader programs in the fragment shader stage of the graphics processing pipeline. 
Johnson different graphics processing pipelines within GPU 18 produces the different fragment outputs at different times. For example, Johnson teaches at Paragraph 0098 that GPU 18 may change its configuration so that it is different from the configuration of GPU 18 when rendering the first image….if GPU 18 includes or is able to execute multiple internal pipelines that operates differently when processing graphics data to produce a plurality of tiles of an image, GPU 18 may be configure to utilize a first internal pipeline when producing the first image and may be configured to utilize a second internal pipeline different from the first internal pipeline when producing the second image. 
Johnson teaches at Paragraph 0079 that GPU 18 may designate programmable processing units 42 to perform a variety of shading operations such as….geometry shading…fragment shading….by sending commands to programmable processing units 42 to execute one or more of geometry shader and a fragment shader stage in the graphics processing pipeline. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform rasterization of the pixels of the first image in a first configuration and may configure processor cluster 46 to perform rasterization of the pixels of the second image in a second configuration different from the first configuration. Johnson teaches at Paragraph 0102 that GPU 18 may determine whether the rendered tile matches a corresponding tile of the first image. 
It is noted that the portions/tiles 62A-62C are identified as the safety-critical tiles as the tiles 62A-62C may be processed with the data integrity check values stored in the data integrity check value buffer 38 and the tile 62D is identified as non-protected tile as the tile 62D of the second image 66 is not processed and is not associated with any data integrity check value by the data integrity check unit 34. 
Johnson teaches at Paragraph 0090-0091 that GPU 18 may store the tile from graphics memory 20 to frame buffer 36 in memory 30 via bus 32 and may store the data integrity check value associated with the tile into data integrity check value buffer 38 in system memory 30 via bus 32….may data integrity unit 34 generates a plurality of data integrity check values associated with the plurality of tiles. GPU 18 may store the plurality of tiles that form the first image into frame buffer 36, and may store the plurality of data integrity check values associated with the plurality of tiles into data integrity check value buffer 38 in system memory 30 and at Paragraph 0101-0105 that data integrity unit 34 may generate a data integrity check value for the tile of the second image….if the data integrity check value generated for the rendered tile does not match the corresponding data integrity check value associated with the corresponding tile of the first image, then the rendered tile does not match the corresponding tile of the first image….GPU 18 may store the rendered tile into frame buffer 36 and may store the data integrity check value generated for the rendered tile into data integrity check value buffer 38).  
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the graphics processing system comprises a plurality of processing units and the fragment processing phase is performed for the first time at a first processing unit of the plurality of processing units and for the second time at a second processing unit of the plurality of processing units. 
However, Johnson further teaches the claim limitation that the graphics processing system comprises a plurality of processing units and the fragment processing phase is performed for the first time at a first processing unit of the plurality of processing units and for the second time at a second processing unit of the plurality of processing units (Johnson teaches at Paragraph 0083 performing a separate graphics processing pipeline to render each tile and at Paragraph 0079-0080 the programmable processing units 42 execute a fragment shader programs in the fragment shader stage of the graphics processing pipeline. 
Johnson different graphics processing pipelines within GPU 18 produces the different fragment outputs at different times. For example, Johnson teaches at Paragraph 0098 that GPU 18 may change its configuration so that it is different from the configuration of GPU 18 when rendering the first image….if GPU 18 includes or is able to execute multiple internal pipelines that operates differently when processing graphics data to produce a plurality of tiles of an image, GPU 18 may be configure to utilize a first internal pipeline when producing the first image and may be configured to utilize a second internal pipeline different from the first internal pipeline when producing the second image. 
Johnson teaches at Paragraph 0079 that GPU 18 may designate programmable processing units 42 to perform a variety of shading operations such as….geometry shading…fragment shading….by sending commands to programmable processing units 42 to execute one or more of geometry shader and a fragment shader stage in the graphics processing pipeline. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform rasterization of the pixels of the first image in a first configuration and may configure processor cluster 46 to perform rasterization of the pixels of the second image in a second configuration different from the first configuration. Johnson teaches at Paragraph 0102 that GPU 18 may determine whether the rendered tile matches a corresponding tile of the first image. 
It is noted that the portions/tiles 62A-62C are identified as the safety-critical tiles as the tiles 62A-62C may be processed with the data integrity check values stored in the data integrity check value buffer 38 and the tile 62D is identified as non-protected tile as the tile 62D of the second image 66 is not processed and is not associated with any data integrity check value by the data integrity check unit 34. 
Johnson teaches at Paragraph 0090-0091 that GPU 18 may store the tile from graphics memory 20 to frame buffer 36 in memory 30 via bus 32 and may store the data integrity check value associated with the tile into data integrity check value buffer 38 in system memory 30 via bus 32….may data integrity unit 34 generates a plurality of data integrity check values associated with the plurality of tiles. GPU 18 may store the plurality of tiles that form the first image into frame buffer 36, and may store the plurality of data integrity check values associated with the plurality of tiles into data integrity check value buffer 38 in system memory 30 and at Paragraph 0101-0105 that data integrity unit 34 may generate a data integrity check value for the tile of the second image….if the data integrity check value generated for the rendered tile does not match the corresponding data integrity check value associated with the corresponding tile of the first image, then the rendered tile does not match the corresponding tile of the first image….GPU 18 may store the rendered tile into frame buffer 36 and may store the data integrity check value generated for the rendered tile into data integrity check value buffer 38).  
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the graphics processing system is arranged to concurrently submit each protected tile to the first and second processing units.  
Johnson further teaches the claim limitation that the graphics processing system is arranged to concurrently submit each protected tile to the first and second processing units (Johnson teaches at Paragraph 0043 that techniques are applicable also to where there are multiple ones of GPU 18 and multiple ones of display interface 26 and at Paragraph 0044 that GPU 18 may include a plurality of processing elements configured to operate on multiple pixels in a parallel manner. 
Johnson teaches at Paragraph 0125 that GPU driver 54 may be configured to issue two sets of one or more commands to GPU 18 to direct GPU 18 to process the same graphics data in response to receiving a single invocation of GPU driver 54…to render two images from the same graphics data without being invoked twice by software application 48 to direct GPU 18 to render two images from the same graphics data).  
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the graphics processing system comprises three or more processing units and is configured such that the second processing unit is constrained to be any processing unit of the plurality of processing units other than the first processing unit. 
However, Johnson further teaches the claim limitation that the graphics processing system comprises three or more processing units and is configured such that the second processing unit is constrained to be any processing unit of the plurality of processing units other than the first processing unit (Johnson teaches that the graphics processing pipelines include the second graphics processing pipeline for processing the second image constrained to be any graphics processing pipeline of the plurality of graphics processing pipeline other than the first graphics processing pipeline for processing the first image. Johnson also teaches at Paragraph 0083 rendering each tile by a separate graphics processing pipeline. Since the first image includes multiple tiles and each tile of the multiple tiles is rendered by a separate graphics processing pipeline, Johnson teaches at least four separate graphics processing pipelines for rendering the first image with four tiles. 
Johnson teaches at Paragraph 0083 performing a separate graphics processing pipeline to render each tile and at Paragraph 0079-0080 the programmable processing units 42 execute a fragment shader programs in the fragment shader stage of the graphics processing pipeline. 
Johnson different graphics processing pipelines within GPU 18 produces the different fragment outputs at different times. For example, Johnson teaches at Paragraph 0098 that GPU 18 may change its configuration so that it is different from the configuration of GPU 18 when rendering the first image….if GPU 18 includes or is able to execute multiple internal pipelines that operates differently when processing graphics data to produce a plurality of tiles of an image, GPU 18 may be configure to utilize a first internal pipeline when producing the first image and may be configured to utilize a second internal pipeline different from the first internal pipeline when producing the second image. 
Johnson teaches at Paragraph 0079 that GPU 18 may designate programmable processing units 42 to perform a variety of shading operations such as….geometry shading…fragment shading….by sending commands to programmable processing units 42 to execute one or more of geometry shader and a fragment shader stage in the graphics processing pipeline. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform rasterization of the pixels of the first image in a first configuration and may configure processor cluster 46 to perform rasterization of the pixels of the second image in a second configuration different from the first configuration. Johnson teaches at Paragraph 0102 that GPU 18 may determine whether the rendered tile matches a corresponding tile of the first image. 
It is noted that the portions/tiles 62A-62C are identified as the safety-critical tiles as the tiles 62A-62C are processed with the data integrity check values stored in the data integrity check value buffer 38 and the tile 62D is identified as non-protected tile having no data integrity check value).  
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the check unit is configured to: form one or more first signatures which are characteristic of the output from the first processing unit; form one or more second signatures which are characteristic of the output from the second processing unit; and perform the comparison of the first and second fragment-processed outputs by comparing the respective first and second signatures. 
Johnson further teaches the claim limitation that the check unit is configured to: form one or more first signatures which are characteristic of the output from the first processing unit; form one or more second signatures which are characteristic of the output from the second processing unit (Johnson teaches at Paragraph 0067 that GPU 18 may generate a first plurality of data integrity check values associated with the first plurality of portions of the first image and may process the same graphics data to produce a second plurality of portions of a second image wherein the second plurality of portions of the second image form less than an entirety of the second image and may generate a second plurality of data integrity check values associated with the second plurality of portions of the second image); and 
perform the comparison of the first and second fragment-processed outputs by comparing the respective first and second signatures (Johnson teaches at Paragraph 0130-0131 that GPU 18….compare the data integrity check value associated with the tile with a corresponding data integrity check value associated with a corresponding tile of the first image…If data integrity unit 34 determines that the data integrity check value associated with the tile does not match the corresponding data integrity check value associated with a corresponding tile of the first image, then GPU 18 may store the tile into frame buffer 36 and may store the data integrity check value associated with the tile into data integrity check value buffer 38).  
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the first and second processing units are each configured to write their respective first and second fragment-processed outputs by performing one or more writes to one or more buffers at a data store and the check unit is configured to form each first signature over groups of one or more writes by the first processing unit to the one or more buffers and to form each second signature over groups of one or more writes by the second processing unit to the one or more buffers. 
Johnson further teaches the claim limitation that the first and second processing units are each configured to write their respective first and second fragment-processed outputs by performing one or more writes to one or more buffers at a data store (Johnson teaches at Paragraph 0090-0091 that GPU 18 may store the tile from graphics memory 20 to frame buffer 36 in memory 30 via bus 32 and may store the data integrity check value associated with the tile into data integrity check value buffer 38 in system memory 30 via bus 32….may data integrity unit 34 generates a plurality of data integrity check values associated with the plurality of tiles. GPU 18 may store the plurality of tiles that form the first image into frame buffer 36, and may store the plurality of data integrity check values associated with the plurality of tiles into data integrity check value buffer 38 in system memory 30 and at Paragraph 0101-0105 that data integrity unit 34 may generate a data integrity check value for the tile of the second image….if the data integrity check value generated for the rendered tile does not match the corresponding data integrity check value associated with the corresponding tile of the first image, then the rendered tile does not match the corresponding tile of the first image….GPU 18 may store the rendered tile into frame buffer 36 and may store the data integrity check value generated for the rendered tile into data integrity check value buffer 38. 
Johnson teaches at Paragraph 0067 that GPU 18 may generate a first plurality of data integrity check values associated with the first plurality of portions of the first image and may process the same graphics data to produce a second plurality of portions of a second image wherein the second plurality of portions of the second image form less than an entirety of the second image and may generate a second plurality of data integrity check values associated with the second plurality of portions of the second image); and 
perform the comparison of the first and second fragment-processed outputs by comparing the respective first and second signatures (Johnson teaches at Paragraph 0130-0131 that GPU 18….compare the data integrity check value associated with the tile with a corresponding data integrity check value associated with a corresponding tile of the first image…If data integrity unit 34 determines that the data integrity check value associated with the tile does not match the corresponding data integrity check value associated with a corresponding tile of the first image, then GPU 18 may store the tile into frame buffer 36 and may store the data integrity check value associated with the tile into data integrity check value buffer 38).  
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the graphics processing system is configured to allow writes by the first processing unit to the one or more buffers and to prevent writes by the second processing unit to the one or more buffers. 
Johnson further teaches the claim limitation that the graphics processing system is configured to allow writes by the first processing unit to the one or more buffers and to prevent writes by the second processing unit to the one or more buffers (Johnson teaches at Paragraph 0090-0091 that GPU 18 may store the tile from graphics memory 20 to frame buffer 36 in memory 30 via bus 32 and may store the data integrity check value associated with the tile into data integrity check value buffer 38 in system memory 30 via bus 32….may data integrity unit 34 generates a plurality of data integrity check values associated with the plurality of tiles. GPU 18 may store the plurality of tiles that form the first image into frame buffer 36, and may store the plurality of data integrity check values associated with the plurality of tiles into data integrity check value buffer 38 in system memory 30 and at Paragraph 0101-0105 that data integrity unit 34 may generate a data integrity check value for the tile of the second image….if the data integrity check value generated for the rendered tile matches the corresponding data integrity check value associated with the corresponding tile of the first image, then the rendered tile matches the corresponding tile of the first image. In this case, GPU 18 may refrain from storing the rendered tile into frame buffer 36 and may refrain from storing the data integrity check value generated for the rendered tile into data integrity check value buffer 38). 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the fragment processing engine is operable to write to a memory over a data bus and the graphics processing system is configured to: designate the first processing unit as a mission processing unit and the second processing unit as a safety processing unit; allow writes to the memory by the mission processing unit; and not allow writes to the memory by the safety processing unit. 
Johnson further teaches the claim limitation that the fragment processing engine is operable to write to a memory over a data bus and the graphics processing system is configured to (Johnson teaches at Paragraph 0090-0091 that GPU 18 may store the tile from graphics memory 20 to frame buffer 36 in memory 30 via bus 32 and may store the data integrity check value associated with the tile into data integrity check value buffer 38 in system memory 30 via bus 32): 
designate the first processing unit as a mission processing unit and the second processing unit as a safety processing unit (Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform rasterization of the pixels of the first image in a first configuration and may configure processor cluster 46 to perform rasterization of the pixels of the second image in a second configuration different from the first configuration. Johnson teaches at Paragraph 0102 that GPU 18 may determine whether the rendered tile matches a corresponding tile of the first image. 
It is noted that the portions/tiles 62A-62C are identified as the safety-critical tiles as the tiles 62A-62C are processed with the data integrity check values stored in the data integrity check value buffer 38 and the tile 62D is identified as non-protected tile having no data integrity check value); 
allow writes to the memory by the mission processing unit; and not allow writes to the memory by the safety processing unit (Johnson teaches at Paragraph 0090-0091 that GPU 18 may store the tile from graphics memory 20 to frame buffer 36 in memory 30 via bus 32 and may store the data integrity check value associated with the tile into data integrity check value buffer 38 in system memory 30 via bus 32….data integrity unit 34 generates a plurality of data integrity check values associated with the plurality of tiles. GPU 18 may store the plurality of tiles that form the first image into frame buffer 36, and may store the plurality of data integrity check values associated with the plurality of tiles into data integrity check value buffer 38 in system memory 30 and at Paragraph 0101-0105 that data integrity unit 34 may generate a data integrity check value for the tile of the second image….if the data integrity check value generated for the rendered tile matches the corresponding data integrity check value associated with the corresponding tile of the first image, then the rendered tile matches the corresponding tile of the first image. In this case, GPU 18 may refrain from storing the rendered tile into frame buffer 36 and may refrain from storing the data integrity check value generated for the rendered tile into data integrity check value buffer 38). 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the geometry engine is configured to perform the geometry processing phase first and second times for a frame to be rendered so as to, respectively, generate first and second geometry-processed outputs, and the check unit is configured to compare the first and second geometry-processed outputs and raise a fault signal if the first and second geometry-processed outputs do not match.  
Johnson further teaches the claim limitation that the geometry engine is configured to perform the geometry processing phase first and second times for a frame to be rendered so as to, respectively, generate first and second geometry-processed outputs (Johnson different graphics processing pipelines within GPU 18 produces the different fragment outputs at different times. For example, Johnson teaches at Paragraph 0098 that GPU 18 may change its configuration so that it is different from the configuration of GPU 18 when rendering the first image….if GPU 18 includes or is able to execute multiple internal pipelines that operates differently when processing graphics data to produce a plurality of tiles of an image, GPU 18 may be configure to utilize a first internal pipeline when producing the first image and may be configured to utilize a second internal pipeline different from the first internal pipeline when producing the second image. 
Johnson teaches at FIG. 3 and Paragraph 0117-0118 that GPU 18 may process graphics data to produce portions 60A-60D of image 64…..GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform rasterization of the pixels of the first image in a first configuration and may configure processor cluster 46 to perform rasterization of the pixels of the second image in a second configuration different from the first configuration. 
Johnson teaches at Paragraph 0078-0079 that programmable processing units 42 of the GPU 18 may perform geometry….operations to render graphics….sending commands to programmable processing units 42 to execute one or more of a geometry shader stage…and a fragment shader stage in the graphics processing pipeline. Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  
Johnson teaches at Paragraph 0067 that GPU 18 may generate a first plurality of data integrity check values associated with the first plurality of portions of the first image and may process the same graphics data to produce a second plurality of portions of a second image wherein the second plurality of portions of the second image form less than an entirety of the second image and may generate a second plurality of data integrity check values associated with the second plurality of portions of the second image); and 
the check unit is configured to compare the first and second geometry-processed outputs and raise a fault signal if the first and second geometry-processed outputs do not match (Johnson teaches at Paragraph 0130-0131 that GPU 18….compare the data integrity check value associated with the tile with a corresponding data integrity check value associated with a corresponding tile of the first image…If data integrity unit 34 determines that the data integrity check value associated with the tile does not match the corresponding data integrity check value associated with a corresponding tile of the first image, then GPU 18 may store the tile into frame buffer 36 and may store the data integrity check value associated with the tile into data integrity check value buffer 38).  
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the geometry engine comprises a plurality of geometry units and the geometry processing phase is at least partially performed for the first time at a first geometry unit of the plurality of geometry units and for the second time at a second geometry unit of the plurality of geometry units. 
Johnson further teaches the claim limitation that the geometry engine comprises a plurality of geometry units and the geometry processing phase is at least partially performed for the first time at a first geometry unit of the plurality of geometry units and for the second time at a second geometry unit of the plurality of geometry units (Johnson different graphics processing pipelines within GPU 18 produces the different fragment outputs at different times. For example, Johnson teaches at Paragraph 0098 that GPU 18 may change its configuration so that it is different from the configuration of GPU 18 when rendering the first image….if GPU 18 includes or is able to execute multiple internal pipelines that operates differently when processing graphics data to produce a plurality of tiles of an image, GPU 18 may be configure to utilize a first internal pipeline when producing the first image and may be configured to utilize a second internal pipeline different from the first internal pipeline when producing the second image. 
Johnson teaches at FIG. 3 and Paragraph 0117-0118 that GPU 18 may process graphics data to produce portions 60A-60D of image 64…..GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform rasterization of the pixels of the first image in a first configuration and may configure processor cluster 46 to perform rasterization of the pixels of the second image in a second configuration different from the first configuration. 
Johnson teaches at Paragraph 0078-0079 that programmable processing units 42 of the GPU 18 may perform geometry….operations to render graphics….sending commands to programmable processing units 42 to execute one or more of a geometry shader stage…and a fragment shader stage in the graphics processing pipeline. Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  
Johnson teaches at Paragraph 0067 that GPU 18 may generate a first plurality of data integrity check values associated with the first plurality of portions of the first image and may process the same graphics data to produce a second plurality of portions of a second image wherein the second plurality of portions of the second image form less than an entirety of the second image and may generate a second plurality of data integrity check values associated with the second plurality of portions of the second image). 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the geometry engine is operable to write to a memory over a data bus and the graphics processing system is configured to: designate the first geometry unit as a mission geometry unit and the second geometry unit as a safety geometry unit; allow writes to the memory by the mission geometry unit; and not allow writes to the memory by the safety geometry unit. 
Johnson further teaches the claim limitation that the geometry engine is operable to write to a memory over a data bus (Johnson teaches at Paragraph 0090-0091 that GPU 18 may store the tile from graphics memory 20 to frame buffer 36 in memory 30 via bus 32 and may store the data integrity check value associated with the tile into data integrity check value buffer 38 in system memory 30 via bus 32) and the graphics processing system is configured to: designate the first geometry unit as a mission geometry unit and the second geometry unit as a safety geometry unit (Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform rasterization of the pixels of the first image in a first configuration and may configure processor cluster 46 to perform rasterization of the pixels of the second image in a second configuration different from the first configuration. Johnson teaches at Paragraph 0102 that GPU 18 may determine whether the rendered tile matches a corresponding tile of the first image. 
It is noted that the portions/tiles 62A-62C are identified as the safety-critical tiles as the tiles 62A-62C are processed with the data integrity check values stored in the data integrity check value buffer 38 and the tile 62D is identified as non-protected tile having no data integrity check value); 
allow writes to the memory by the mission geometry unit; and not allow writes to the memory by the safety geometry unit (Johnson teaches at Paragraph 0090-0091 that GPU 18 may store the tile from graphics memory 20 to frame buffer 36 in memory 30 via bus 32 and may store the data integrity check value associated with the tile into data integrity check value buffer 38 in system memory 30 via bus 32….data integrity unit 34 generates a plurality of data integrity check values associated with the plurality of tiles. GPU 18 may store the plurality of tiles that form the first image into frame buffer 36, and may store the plurality of data integrity check values associated with the plurality of tiles into data integrity check value buffer 38 in system memory 30 and at Paragraph 0101-0105 that data integrity unit 34 may generate a data integrity check value for the tile of the second image….if the data integrity check value generated for the rendered tile matches the corresponding data integrity check value associated with the corresponding tile of the first image, then the rendered tile matches the corresponding tile of the first image. In this case, GPU 18 may refrain from storing the rendered tile into frame buffer 36 and may refrain from storing the data integrity check value generated for the rendered tile into data integrity check value buffer 38). 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the geometry engine is configured to: perform tiling first and second times in respect of all of the tiles of a frame so as to, respectively, generate first and second tiled outputs; and at the check unit, compare the first and second tiled outputs and raise a fault signal if the first and second tiled outputs do not match. 
Johnson further teaches the claim limitation that the geometry engine is configured to: perform tiling first and second times in respect of all of the tiles of a frame so as to, respectively, generate first and second tiled outputs (Johnson different graphics processing pipelines within GPU 18 produces the different fragment outputs at different times. For example, Johnson teaches at Paragraph 0098 that GPU 18 may change its configuration so that it is different from the configuration of GPU 18 when rendering the first image….if GPU 18 includes or is able to execute multiple internal pipelines that operates differently when processing graphics data to produce a plurality of tiles of an image, GPU 18 may be configure to utilize a first internal pipeline when producing the first image and may be configured to utilize a second internal pipeline different from the first internal pipeline when producing the second image. 
Johnson teaches at FIG. 3 and Paragraph 0117-0118 that GPU 18 may process graphics data to produce portions 60A-60D of image 64…..GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform rasterization of the pixels of the first image in a first configuration and may configure processor cluster 46 to perform rasterization of the pixels of the second image in a second configuration different from the first configuration); and 
at the check unit, compare the first and second tiled outputs and raise a fault signal if the first and second tiled outputs do not match (Johnson teaches at Paragraph 0130-0131 that GPU 18….compare the data integrity check value associated with the tile with a corresponding data integrity check value associated with a corresponding tile of the first image…If data integrity unit 34 determines that the data integrity check value associated with the tile does not match the corresponding data integrity check value associated with a corresponding tile of the first image, then GPU 18 may store the tile into frame buffer 36 and may store the data integrity check value associated with the tile into data integrity check value buffer 38).  
Re Claim 19: 
The claim 19 is in parallel with the claim 1 and is subject to the same rationale of rejection as the claim 1. 
Johnson teaches a method of performing tile-based rendering of a scene that includes safety-critical elements, the method comprising:
 in a geometry processing phase, identifying protected tiles which include safety-critical elements (Johnson teaches at Paragraph 0078-0079 that programmable processing units 42 of the GPU 18 may perform geometry….operations to render graphics….sending commands to programmable processing units 42 to execute one or more of a geometry shader stage…and a fragment shader stage in the graphics processing pipeline. Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  
It is noted that the portions/tiles 62A-62C are the safety-critical tiles);  
in a fragment processing phase, processing each of the protected tiles first and second times so as to, respectively, generate first and second fragment-processed outputs (Johnson teaches at Paragraph 0067 that GPU 18 may generate a first plurality of data integrity check values associated with the first plurality of portions of the first image and may process the same graphics data to produce a second plurality of portions of a second image wherein the second plurality of portions of the second image form less than an entirety of the second image and may generate a second plurality of data integrity check values associated with the second plurality of portions of the second image. 
Johnson teaches at Paragraph 0079 that GPU 18 may designate programmable processing units 42 to perform a variety of shading operations such as….fragment shading….by sending commands to programmable processing units 42 to execute one or more of a fragment shader stage in the graphics processing pipeline. 
Johnson teaches at FIG. 3 and Paragraph 0118 that GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform rasterization of the pixels of the first image in a first configuration and may configure processor cluster 46 to perform rasterization of the pixels of the second image in a second configuration different from the first configuration. Johnson teaches at Paragraph 0102 that GPU 18 may determine whether the rendered tile matches a corresponding tile of the first image. 
It is noted that the portions/tiles 62A-62C are the safety-critical tiles). 
Johnson at least suggests the claim limitation: 
for each of the protected tiles, comparing the first and second fragment-processed outputs and raising a fault signal if the first and second fragment-processed outputs do not match (Johnson teaches at Paragraph 0130-0131 that GPU 18….compare the data integrity check value associated with the tile with a corresponding data integrity check value associated with a corresponding tile of the first image…If data integrity unit 34 determines that the data integrity check value associated with the tile does not match the corresponding data integrity check value associated with a corresponding tile of the first image, then GPU 18 may store the tile into frame buffer 36 and may store the data integrity check value associated with the tile into data integrity check value buffer 38). 
Gulati ‘814 teaches the claim limitation: 
for each of the protected tiles, comparing the first and second fragment-processed outputs and raising a fault signal if the first and second fragment-processed outputs do not match (Gulati ‘814 teaches at FIGS. 4-7 and Paragraph 0006 generating an interrupt if the comparison indicates that the first data integrity check value and the second data integrity check value do not match within a predetermined margin of error and at Paragraph 0026 that one or more user-configurable regions-of-interest of input image data, e.g., safety-critical image data, may be processed by the software model and a data integrity check value may be calculated on the output ROI of the software model and at Paragraph 0041 that the data integrity check values calculated by display processor 3 may be compared to the data integrity check values calculated by display processor 10 in order to verify whether or not the image content to be displayed is correct and at Paragraph 004 that the display processor 3 may be further configured to calculate a first data integrity check value on the one or more ROI of the input image and display processor 10 may then process the input image for display and calculate a second data integrity check value on the one or more ROI and at Paragraph 0051 and Paragraph 0058-0059 that the ROIs may be user-configurable and may indicate areas of an image to be displayed where it is preferable to verity the integrity of the image displayed. For example, user-configurable ROIs may include tell-tale icons in an instrument cluster, e.g., warning and other information gauges….ROI configuration information (ROI config) 35 may include indications of the locations of the ROIs for an image. ROI conf. configuration information 35 may be accessed by both display processor 3 and display processor 10. Gulati ‘814 teaches at Paragraph 0065-0066 that non-volatile storage may store images that include safety-critical ROIs and such ROIs may be stored with associated MISR values).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Gulati ‘814’s teaching of identifying ROIs (tiles) by data integrity check values as the safety-critical elements. One of the ordinary skill in the art would have been motivated to have compared the data integrity check values obtained by the separate processors. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. US-PGPUB No. 2019/0197651 (hereinafter Johnson) in view of Gulati ‘814 et al. US-PGPUB No. 2018/0165814 (hereinafter Gulati ‘814); Staudenmaier et al. US-PGPUB No. 2016/0138968 (hereinafter Staudenmaier). 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that an interface for receiving draw calls that define the elements of the scene, the interface being configured to allow draw calls to be identified as safety-critical so as to cause the respective elements to be handled at the graphics processing system as safety-critical elements. 
Johnson/Gulati ‘814 at least suggests and Staudenmaier teaches the claim limitation that an interface for receiving draw calls that define the elements of the scene, the interface being configured to allow draw calls to be identified as safety-critical so as to cause the respective elements to be handled at the graphics processing system as safety-critical elements. 
Gulati ‘814 teaches at FIGS. 4-7 and Paragraph 0006 generating an interrupt if the comparison indicates that the first data integrity check value and the second data integrity check value do not match within a predetermined margin of error and at Paragraph 0026 that one or more user-configurable regions-of-interest of input image data, e.g., safety-critical image data, may be processed by the software model and a data integrity check value may be calculated on the output ROI of the software model and at Paragraph 0041 that the data integrity check values calculated by display processor 3 may be compared to the data integrity check values calculated by display processor 10 in order to verify whether or not the image content to be displayed is correct and at Paragraph 004 that the display processor 3 may be further configured to calculate a first data integrity check value on the one or more ROI of the input image and display processor 10 may then process the input image for display and calculate a second data integrity check value on the one or more ROI and at Paragraph 0051 and Paragraph 0058-0059 that the ROIs may be user-configurable and may indicate areas of an image to be displayed where it is preferable to verity the integrity of the image displayed. For example, user-configurable ROIs may include tell-tale icons in an instrument cluster, e.g., warning and other information gauges….ROI configuration information (ROI config) 35 may include indications of the locations of the ROIs for an image. ROI conf. configuration information 35 may be accessed by both display processor 3 and display processor 10. Gulati ‘814 teaches at Paragraph 0065-0066 that non-volatile storage may store images that include safety-critical ROIs and such ROIs may be stored with associated MISR values. 
Johnson teaches at Paragraph 0122-0123 that GPU 18 may receive one or more commands issued by GPU driver 54 of CPU 16 that specifies graphics data that GPU 18 is to process to render an image…..in response to receiving the one or more commands issued by GPU driver 54, GPU 18 may operate in a tile-based rendering mode to process the graphics data to produce a plurality of tiles of the first image and at Paragraph 0127 that in response to receiving the one or more commands issued by GPU driver 54, GPU 18 may operate in a tile-based rendering mode to process the graphics data to produce a plurality of tiles of a second image. 
The graphics data is processed to produce a plurality of tiles of a second image which is less than the entire number of tiles of a second image in an embodiment of Johnson. 
Johnson teaches at FIG. 3 and Paragraph 0117-0118 that GPU 18 may process graphics data to produce portions 60A-60D of image 64…..GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform rasterization of the pixels of the first image in a first configuration and may configure processor cluster 46 to perform rasterization of the pixels of the second image in a second configuration different from the first configuration. 
Staudenmaier teaches at FIGS. 3-4 and Paragraph 0024 the numeral 5 relates to safety critical information and the image 300 is segmented into a plurality of segmented areas 301. Accordingly, the areas 301 with the safety critical information “5” are identified according to its visual content and at Paragraph 0027 that those segmented areas which display part of the numeral 5 require that at least 50% of their pixels are black. 
Staudenmaier teaches at Paragraph 0014 that the generated visual content may comprise a safety critical part and a non-safety critical part and at Paragraph 0018 that a pre-defined sections of an image may be segmented into a plurality of areas (tiles) in the integrity checker 203. Those sections (tiles) which are segmented may contain safety critical information. Each area may be composed of a predetermined number of pixels….the segmented areas may be rectangular or square. 
Staudenmaier’s integrity checker when applied to Johnson and Gulati ‘814’s integrity check unit allows the Johnson and Gulati ‘814’s GPU to have marked the safety-critical tiles/areas and to have issued drawing commands to render the marked safety-critical tiles/areas. It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have identified the safety-critical areas/tiles by identifiers in order to render the safety-critical areas/tiles. One of the ordinary skill in the art would have been motivated to have processed the safety-critical visual elements to have checked whether faulty occurs within the GPU. 

Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that each draw call received at the interface includes an identifier indicating whether the respective element is a safety-critical element. 
Johnson/Gulati ‘814 at least suggests and Staudenmaier teaches the claim limitation that each draw call received at the interface includes an identifier indicating whether the respective element is a safety-critical element. 
Gulati ‘814 teaches at FIGS. 4-7 and Paragraph 0006 generating an interrupt if the comparison indicates that the first data integrity check value and the second data integrity check value do not match within a predetermined margin of error and at Paragraph 0026 that one or more user-configurable regions-of-interest of input image data, e.g., safety-critical image data, may be processed by the software model and a data integrity check value may be calculated on the output ROI of the software model and at Paragraph 0041 that the data integrity check values calculated by display processor 3 may be compared to the data integrity check values calculated by display processor 10 in order to verify whether or not the image content to be displayed is correct and at Paragraph 004 that the display processor 3 may be further configured to calculate a first data integrity check value on the one or more ROI of the input image and display processor 10 may then process the input image for display and calculate a second data integrity check value on the one or more ROI and at Paragraph 0051 and Paragraph 0058-0059 that the ROIs may be user-configurable and may indicate areas of an image to be displayed where it is preferable to verity the integrity of the image displayed. For example, user-configurable ROIs may include tell-tale icons in an instrument cluster, e.g., warning and other information gauges….ROI configuration information (ROI config) 35 may include indications of the locations of the ROIs for an image. ROI conf. configuration information 35 may be accessed by both display processor 3 and display processor 10. Gulati ‘814 teaches at Paragraph 0065-0066 that non-volatile storage may store images that include safety-critical ROIs and such ROIs may be stored with associated MISR values. 
Johnson teaches at Paragraph 0122-0123 that GPU 18 may receive one or more commands issued by GPU driver 54 of CPU 16 that specifies graphics data that GPU 18 is to process to render an image…..in response to receiving the one or more commands issued by GPU driver 54, GPU 18 may operate in a tile-based rendering mode to process the graphics data to produce a plurality of tiles of the first image and at Paragraph 0127 that in response to receiving the one or more commands issued by GPU driver 54, GPU 18 may operate in a tile-based rendering mode to process the graphics data to produce a plurality of tiles of a second image. 
The graphics data is processed to produce a plurality of tiles of a second image which is less than the entire number of tiles of a second image in an embodiment of Johnson. 
Johnson teaches at FIG. 3 and Paragraph 0117-0118 that GPU 18 may process graphics data to produce portions 60A-60D of image 64…..GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform rasterization of the pixels of the first image in a first configuration and may configure processor cluster 46 to perform rasterization of the pixels of the second image in a second configuration different from the first configuration. 
Staudenmaier teaches at FIGS. 3-4 and Paragraph 0024 the numeral 5 relates to safety critical information and the image 300 is segmented into a plurality of segmented areas 301. Accordingly, the areas 301 with the safety critical information “5” are identified according to its visual content and at Paragraph 0027 that those segmented areas which display part of the numeral 5 require that at least 50% of their pixels are black. 
Staudenmaier teaches at Paragraph 0014 that the generated visual content may comprise a safety critical part and a non-safety critical part and at Paragraph 0018 that a pre-defined sections of an image may be segmented into a plurality of areas (tiles) in the integrity checker 203. Those sections (tiles) which are segmented may contain safety critical information. Each area may be composed of a predetermined number of pixels….the segmented areas may be rectangular or square. 
Staudenmaier’s integrity checker when applied to Johnson and Gulati ‘814’s integrity check unit allows the Johnson and Gulati ‘814’s GPU to have marked the safety-critical tiles/areas and to have issued drawing commands to render the marked safety-critical tiles/areas. It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have identified the safety-critical areas/tiles by identifiers in order to render the safety-critical areas/tiles. One of the ordinary skill in the art would have been motivated to have processed the safety-critical visual elements to have checked whether faulty occurs within the GPU. 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that each protected tile is for processing according to a predefined safety level. 
Johnson/Gulati ‘814 at least suggests and Staudenmaier teaches the claim limitation that each protected tile is for processing according to a predefined safety level. 
Gulati ‘814 teaches at FIGS. 4-7 and Paragraph 0006 generating an interrupt if the comparison indicates that the first data integrity check value and the second data integrity check value do not match within a predetermined margin of error and at Paragraph 0026 that one or more user-configurable regions-of-interest of input image data, e.g., safety-critical image data, may be processed by the software model and a data integrity check value may be calculated on the output ROI of the software model and at Paragraph 0041 that the data integrity check values calculated by display processor 3 may be compared to the data integrity check values calculated by display processor 10 in order to verify whether or not the image content to be displayed is correct and at Paragraph 004 that the display processor 3 may be further configured to calculate a first data integrity check value on the one or more ROI of the input image and display processor 10 may then process the input image for display and calculate a second data integrity check value on the one or more ROI and at Paragraph 0051 and Paragraph 0058-0059 that the ROIs may be user-configurable and may indicate areas of an image to be displayed where it is preferable to verity the integrity of the image displayed. For example, user-configurable ROIs may include tell-tale icons in an instrument cluster, e.g., warning and other information gauges….ROI configuration information (ROI config) 35 may include indications of the locations of the ROIs for an image. ROI conf. configuration information 35 may be accessed by both display processor 3 and display processor 10. Gulati ‘814 teaches at Paragraph 0065-0066 that non-volatile storage may store images that include safety-critical ROIs and such ROIs may be stored with associated MISR values. 
Johnson teaches at Paragraph 0122-0123 that GPU 18 may receive one or more commands issued by GPU driver 54 of CPU 16 that specifies graphics data that GPU 18 is to process to render an image…..in response to receiving the one or more commands issued by GPU driver 54, GPU 18 may operate in a tile-based rendering mode to process the graphics data to produce a plurality of tiles of the first image and at Paragraph 0127 that in response to receiving the one or more commands issued by GPU driver 54, GPU 18 may operate in a tile-based rendering mode to process the graphics data to produce a plurality of tiles of a second image. 
The graphics data is processed to produce a plurality of tiles of a second image which is less than the entire number of tiles of a second image in an embodiment of Johnson. 
Johnson teaches at FIG. 3 and Paragraph 0117-0118 that GPU 18 may process graphics data to produce portions 60A-60D of image 64…..GPU 18 may produce portions 62A-62C without producing portion 62D of image 66 and at Paragraph 0138 that the plurality of portions of the second image may include fewer than every portion of the second image. If GPU 18 operates in a tile-based rendering mode, the plurality of portions of the second image may be a second plurality of tiles of the second image. Johnson teaches at Paragraph 0133 that GPU 18 may determine that an operational fault has occurred in GPU subsystem 40 without rendering every tile that makes up the entirety of the second image.  Johnson teaches at Paragraph 0100 that GPU 18 may also change its configuration between its rendering of the first and second images by changing the way GPU 18 rasterizes pixels within each primitive of the first and second images. For example, GPU 18 may configure processor cluster 46 to perform rasterization of the pixels of the first image in a first configuration and may configure processor cluster 46 to perform rasterization of the pixels of the second image in a second configuration different from the first configuration. 
Staudenmaier teaches at FIGS. 3-4 and Paragraph 0024 the numeral 5 relates to safety critical information and the image 300 is segmented into a plurality of segmented areas 301. Accordingly, the areas 301 with the safety critical information “5” are identified according to its visual content and at Paragraph 0027 that those segmented areas which display part of the numeral 5 require that at least 50% of their pixels are black. 
Staudenmaier teaches at Paragraph 0014 that the generated visual content may comprise a safety critical part and a non-safety critical part and at Paragraph 0018 that a pre-defined sections of an image may be segmented into a plurality of areas (tiles) in the integrity checker 203. Those sections (tiles) which are segmented may contain safety critical information. Each area may be composed of a predetermined number of pixels….the segmented areas may be rectangular or square. 
Staudenmaier’s integrity checker when applied to Johnson and Gulati ‘814’s integrity check unit allows the Johnson and Gulati ‘814’s GPU to have marked the safety-critical tiles/areas and to have issued drawing commands to render the marked safety-critical tiles/areas. It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have identified the safety-critical areas/tiles by identifiers in order to render the safety-critical areas/tiles. One of the ordinary skill in the art would have been motivated to have processed the safety-critical visual elements to have checked whether faulty occurs within the GPU. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613